DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 09/16/2022 has been entered. Claims 1-2, 5-8, 10-12, 17-20 and 22-34 remain pending in the application with claims 19-20 are withdrawn from further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, 10-12 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites the limitation “wherein a nitrogen of the pyrdine and a first ring nitrogen of the benzimidazole coordinate to the platinum or palladium of the dopant, and a second ring nitrogen of the benzimidazole is substituted by…”  There is no support for this limitation in the specification as filed. The written description has support for a generically defined dopant and a specifically defined dopant such as those defined in claim 23 as filed herein, but not for a broadly defined dopant that also has specific requirements for substitutions of various atoms within the generic dopant. 

Claims 2, 5-8, 10-12, and 17-18 depend from claim 1 and are rejected for the same reasons. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 10-12, 17-19 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 22 and 23 each include portions of text that, as submitted, are illegible and are therefore indefinite. 
A portion of such text is shown below

    PNG
    media_image1.png
    210
    612
    media_image1.png
    Greyscale

As the text is blurry, underlined, and greyed out such that many of the letters and numbers are indistinguishable. Similar issues exist in both independent and dependent claims. 

In this case, the text appears to include limitations as described in [00173] of the specification as filed. The text of the other portions will be assumed to correspond to something within the specification as filed as best able to be discerned by the Office. 

Clarification is required. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 each include limitations that gradients that are outside of the boundaries of those set forth in claim 1 from which they each depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nii et al (US 20060182992) (Nii) in view of Premutico et al (US 20150263305) (Premutico) and further in view of Forrest (US 2015/0171359).

In reference to claim 1, Nii teaches an organic electroluminescent device comprising a pair of electrodes and an organic layer including a luminescent layer comprising a metal complex of formula (1) (Nii [0006]-[0011]), e.g. a compound 29 as shown below, (Nii [0172]) and wherein the organic layer further comprises a hole transport and an electron transport layer (Nii [0032]) the luminescent layer further comprises a host material (Nii [0033]). 


    PNG
    media_image2.png
    239
    338
    media_image2.png
    Greyscale

Given that Nii discloses the device configuration that encompasses the presently claimed device configuration, including a pair of electrodes, a hole transport layer, an luminescent layer comprising a host and a compound 29 and an electron transport layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Nii and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Nii does not expressly teach that the concentration of the phosphorescent dopant is varied within the emission layer as instantly claimed. 

With respect to the difference, Premutico teaches in analogous art, an OLED having an organic layer formed of a dopant and a host disposed between an anode and a cathode wherein the dopant’s concentration level in the organic layer along a direction perpendicular to the first and second planar surfaces of the organic layer, defines a concentration gradient that enhances the OLED’s efficiency (Premutico abstract) and having a first planar surface and a second planar surface that are parallel to the anode and the cathode and having a perpendicular distance L between the first planar surface and the second planar surface, wherein the anode is closer to the first planar surface than to the second planar surface; wherein the first organic layer comprises a dopant material and a host material; wherein the dopant material has a concentration level in the first organic layer that is between 0.1-90 wt. % and is generally constant throughout the first organic layer along a direction parallel to the first and second planar surfaces; wherein the dopant material's concentration level in the first organic layer along a direction perpendicular to the first and second planar surfaces, is not generally constant and defines a first concentration gradient along the direction perpendicular to the first and second planar surfaces; wherein the first concentration gradient has a first concentration level within a distance that is no more than 0.1L from the first planar surface, a second concentration level within a distance that is no more than 0.1L from the second planar surface, and a third concentration level at a distance less than 0.5L from the first planar surface (Premutico [0010]). Premutico teaches several such concentration gradient profiles including wherein the third concentration level is the minimum level and is lower than the first concentration level and the second concentration level (Premutico [0047]) and wherein the second concentration level and first concentration level are equal (Premutico [0048]) and wherein the gradient is constant (Premutico [0059]). 

    PNG
    media_image3.png
    538
    579
    media_image3.png
    Greyscale

In light of the motivation of using the concentration profile as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profile as described by Premutico in order to enhance OLED device efficiency and thereby arrive at the claimed invention. 

Nii in view of Premutico does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% to 40% as instantly claimed. 

With respect to the difference, Forrest teaches in analogous art, a variety of concentration gradient profiles for dopants in light emitting layers using stepwise or continuous gradients and Forrest further teaches that the high concentration regions include dopant at 5 wt. % to 30 wt. % and the low concentration ranges from 0 wt. % to 15 wt. %. (Forrest e.g. [0089]).  Forrest further teaches that concentration gradients as described give improved device lifetimes (Forrest [0081]). 

In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises a host material and a dopant (compound 29) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed and the compound has a ring nitrogen of the pyridine bound to Pt, a benzimidazole nitrogen bound to Pt and a second benzimidazole nitrogen bound to a carbocyclic group. 
For Claim 2: Reads on the claimed concentrations.
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Pt.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclo-metalated rings. 
For Claim 15: Reads on the claimed concentration profile.
In reference to claim 10, Nii in view of Permutico and Forrest teaches the device as described above for claim 1. Nii further teaches that the host material is a combination of two materials e.g. a carbazole compound and pyridino compounds or a non-complex aromatic nitrogen-containing heterocyclic compound (Nii [0192]). 

Given that Nii discloses the host that encompasses the presently claimed host, including a combination of a carbazole compound and pyridino compounds or a non-complex aromatic nitrogen-containing heterocyclic compound, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the host composition, which is both disclosed by Nii in view of Permutico and Forrest and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
In reference to claim 10: Reads on wherein the host materials are as claimed. 

In reference to claim 12, Nii in view of Permutico and Forrest teaches the device as described above for claim 1. Nii further teaches that the hole transport material is an aromatic tertiary amine compound (Nii [0196]). 

Given that Nii discloses the hole transport material that encompasses the presently claimed hole transport material, an aromatic tertiary amine compound, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the hole transport material composition, which is both disclosed by Nii in view of Permutico and Forrest and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
In reference to claim 12: Reads on wherein the hole transport material are as claimed. 

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nii et al (US 2006/0182992) (Nii) in view of Premutico et al (US 2015/0263305) (Premutico) and Forrest (US 2015/0171359) and further in view of Stoessel (US 2014/0091265) (Stoessel).

In reference to claim 11, Nii in view of Premutico and Forrest teaches the device as described above for claim 10. Nii does not expressly teach that the host materials comprise the instant combination of functional group requirements of claim 11. 

With respect to the difference, Stoessel teaches, in related art, dual host material combinations for use in organic light emitting devices including tetradentate Pt complexes comprising pyridine, benzimidazole and phenyl groups for example wherein the host materials are the materials M1 and M2 as shown below (Stoessel [0089] [0150] Table 1 and throughout). 

    PNG
    media_image4.png
    402
    707
    media_image4.png
    Greyscale

It would have been obvious to the ordinarily skilled artisan to have substituted a preferred combination of host materials M1 and M2 as taught by Stoessel for the host material of Nii in view of Premutico and Forrest. That is, the substitution of the host of Stoesel for the host of Nii, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of delivering charge to the dopant. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not convincing.

Applicant further argues that the recited combination of features gives rise to results that are unexpected and supports this with data as filed in the original specification. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in efficiency, lifetime and driving voltage, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables.

Second, the results do not appear to be a comparison with the prior art of record. The differences between the claims and the prior art devices are in the selection of the dopant molecule as Ir-A instead of compound 3-170 but none of the prior art recited appears to teach compound Ir-A specifically. 

Third, the showing of the results of two examples is not commensurate in scope with the very large number of devices encompassed by the instant claims. For example, claim 1, as instantly claimed, does not specifically require any change to be present in the concentration of the dopant in the devices. It is noted that only OLED PT-1 and OLED PT-2 appear to be within the claimed scope. Furthermore, even the most specific claims, such as claims 21-23, include so many variables such as possible concentration gradients used, materials used in the device, and metal complex structures that the single compound presented in two claimed device structures is not representative of the claims. These examples are not intended to be interpreted as the only points in which the data is not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds and structures is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Nii in view of Premutico and Forrest, support for the unexpected results must be provided that covers the scope of what is claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/
Primary Examiner, Art Unit 1786